 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KENNETH ALAN SIERRA,                             No. 2:17-cv-2611 KJM AC P
12                      Plaintiff,
13          v.                                        ORDER
14   CDCR DIRECTOR, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed several motions to amend (ECF Nos.

18   44, 45, 50) and a motion for an extension of time to amend the complaint (ECF No. 51).

19          The motion for extension will be granted. However, the motions to amend other motions

20   will be denied, as it appears they are seeking to amend motions that have already been denied.

21   See ECF Nos. 43, 49. The court notes that plaintiff has made a habit of filing motions that are

22   then followed by numerous motions to amend or supplement. See ECF Nos. 29, 35-40, 42, 44-

23   45, 50. The Eastern District of California maintains one of the heaviest caseloads in the nation, a

24   significant portion of which is comprised of pro se inmate cases, and piecemeal filings like

25   plaintiff’s serve only to further burden the court. Allowing the continued filing of multiple

26   motions to amend and supplement would make it impossible for the court to address plaintiff’s

27   motions, as their scope would be continually expanding. Going forward, if plaintiff wishes to file

28   a motion, he must ensure that the motion includes all the information and exhibits he wants the
                                                      1
 1   court to consider and file them as a single document. Multiple, piecemeal filings will not be
 2   considered.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. Plaintiff’s motions to amend (ECF Nos. 44, 45, 50) are denied.
 5          2. Plaintiff’s motion for an extension of time to file an amended complaint (ECF No. 51)
 6   is granted. Plaintiff shall have thirty days from the service of this order to file an amended
 7   complaint.
 8   DATED: September 5, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
